UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-2446



GEORGES NTCHE TISSAH,

                                                          Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                          Respondent.



                             No. 03-2055



GEORGES NTCHE TISSAH,

                                                          Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                          Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals. (A75-376-745)


Submitted:   June 30, 2004                 Decided:   August 27, 2004


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.
No. 02-2446, petition denied; No. 03-2055, petition denied in part
and granted in part, vacated in part and remanded by unpublished
per curiam opinion.


Morris H. Deutsch, Carolyn Ann Killea, OSBORNE & DEUTSCH,
Washington, D.C., for Petitioner.   Peter D. Keisler, Assistant
Attorney General, Emily Anne Radford, M. Jocelyn Lopez Wright,
Assistant Directors, Michele Y. F. Sarko, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Georges Ntche Tissah, a native and citizen of Cameroon,

seeks review of two decisions of the Board of Immigration Appeals

(Board).   In No. 02-2446, he petitions for review of the Board’s

decision affirming the immigration judge’s denial of asylum relief

and withholding of removal. Ntche bore the burden of demonstrating

his refugee status. 8 C.F.R. § 1208.13(a) (2004); Gonahasa v. INS,

181 F.3d 538, 541 (4th Cir. 1999).        To obtain reversal of a

determination denying asylum, an alien “must show that the evidence

he presented was so compelling that no reasonable factfinder could

fail to find the requisite fear of persecution.”      INS v. Elias-

Zacarias, 502 U.S. 478, 483-84 (1992).        We have reviewed the

evidence of record and conclude that Ntche’s evidence does not

compel a result contrary to the decision of the Board.

           The standard for receiving withholding of removal is

“more stringent than that for asylum eligibility.”     Chen v. INS,

195 F.3d 198, 205 (4th Cir. 1999).     An applicant for withholding

must demonstrate a clear probability of persecution.         INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).    As Ntche has failed to

establish refugee status, he cannot satisfy the higher standard for

withholding of removal.

           In No. 03-2055, Ntche petitions for review of the Board’s

order denying his motion to reopen.    The Board’s order stated that

Ntche had presented no “evidence relevant to the likelihood of

                               - 3 -
torture, as defined by regulation,” citing 8 C.F.R. § 1208.16(c)(3)

(2004).      However, Ntche did present four U.S. Department of State

Country Reports on Cameroon, each detailing government torture of

detainees in situations arguably the same as that in which Ntche

will find himself upon his removal to Cameroon.                This appears to be

“relevant        information     regarding      conditions    in    the   country   of

removal.”        § 1208.16(c)(3)(iv).        Therefore, we vacate the decision

of   the    Board    as   to    the   denial    of   the   motion    to   reopen    for

presentation of a CAT claim, and remand so that the Board can

assess the impact of this evidence.                  We have reviewed the record

and the Board’s order and conclude that the Board did not abuse its

discretion in denying the motion to reopen the asylum claim.                        See

8 C.F.R. § 1003.2(a) (2004); INS v. Doherty, 502 U.S. 314, 323-24

(1992).

                 Accordingly, in No. 02-2446, we grant Ntche’s motion to

add pages to the administrative record, deny his motion to allow a

document into evidence, and deny the petition for review.                     In No.

03-2055, we deny the motion to allow a document into evidence, deny

the petition for review in part, grant it in part, vacate the

decision of the Board as to the Torture claim, and remand for

further proceedings.            We dispense with oral argument because the

facts      and    legal   contentions     are    adequately    presented     in     the

materials        before   the    court   and     argument    would    not   aid     the

decisional process.


                                         - 4 -
        No. 02-2446: PETITION DENIED
No. 03-2055: PETITION DENIED IN PART
        AND GRANTED IN PART, VACATED
                IN PART AND REMANDED




- 5 -